DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "transmitting, by the network device, to at least the wireless devices a message including an indication of a cancellation of transmission" in lines 9-11. There is insufficient antecedent basis for this limitation in the claim as “the wireless devices” which refers to a plurality or multiple wireless devices, was not previously mentioned in the claim. The claim previously mentions a single “wireless device” but not a plurality or multiple wireless devices prior to lines 9-11 of claim 1 which recites “the wireless devices”. Independent claims 7 and 13 which recite similar features are also rejected under 35 U.S.C. § 112 second paragraph for insufficient antecedent for the same reasons as claim 1. The dependent claims 2-6, 8-12, and 14-20 are further rejected under 35 U.S.C. § 112 second paragraph based on their dependence to independent claims 1, 7, and 13. 

Regarding Claim 13, lines 1-3 of the claim recite “A non-transitory, computer-readable medium having instructions stored thereon for cancellation of a transmission performing, the instructions comprising”. It is unclear what is being performed. For example “cancellation of a transmission performing” is unclear.   

Regarding Claim 18, the claim recites in lines 2-3, “receiving instructions for transmission, by the network device from the wireless device, in the transmission duration after the cancellation duration”. The claim feature recites “transmission by the network device” and then recites “from the wireless device”. It is unclear whether the transmission is done by the network device or whether the transmission is from the wireless device received by the network device. For purposes of examination the examiner interprets the claim feature as transmission from the wireless device received by the network device. Appropriate correction is required. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-4, 6-10, 12-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Prado et al. US (2003/0123405) in view of Grandhi et al. US (2007/0171858), and further in view of Kneckt et al. US (2007/0002782). 

Regarding Claim 1, del Prado discloses a method comprising: transmitting, by a network device (see Fig. 3 i.e., source AP1), a first signal (see Fig. 3 i.e., RTS & Para [0035] i.e., RTS may be a first signal transmitted by AP1 to STA1,1) to a wireless device (see Fig. 3 i.e., Destination Sta 1,1) indicating that the network device (see Fig. 3 i.e., source AP1) is to transmit for a transmission duration over frequency resources (see Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0028] i.e., A Contention Free Period Repetition interval (CFPRI) is the duration of a super-frame (i.e., super-frame includes “frequency resources”) comprised of the CFP and the CP, [0033-0034] i.e., Under the PCF access scheme, the transmission time is divided into super-frames(i.e., super-frame includes “frequency resources”), where each super-frame is composed of a Contention Free Period (CFP) (i.e., “transmission duration”) and a Contention Period (CP) & [0035] i.e., Fig. 3 shows the exchange of the RTS/CTS frames during a CFP as described in the preceding paragraph. As shown in Fig. 3, AP1 transmits an RTS (i.e., “first signal”) to the STA 1,1 to which the STA 1,1 responses with a CTS)

Transmitting, by the network device (see Fig. 3 i.e., source AP1), data (see Fig. 3 i.e., “Data” from AP1) to the wireless device (see Fig. 3 i.e., Destination STA 1,1) over the frequency resources in response to the transmitted signal (see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0006] i.e., transmitting node sends its packet following RTS, [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1 during CFP included in super frame (i.e., “frequency resources”)).

Receiving, by the network device (see Fig. 3 i.e., source AP1), an acknowledgement (see Fig. 3 i.e., ACK from STA1,1) from the wireless device (see Fig. 3 i.e., Destination Sta 1,1) in response to the transmitted data (see Fig. 3 i.e., ACK from STA1,1 & Para’s [0006] i.e., the receiving node sends an acknowledgement (ACK) packet [0035] i.e., the embodiment of Fig. 3 includes ACK transmission from STA1,1 in response to “Data” from the AP1)

transmitting, by the network device (see Fig. 3 i.e., source AP1), to at least the wireless device (see Fig. 3 i.e., Destination Sta 1,1) a message including an indication of a cancellation of transmission (see Para [0033] i.e., A CFP starts with a beacon frame and finishes with a CF-END frame (i.e., “message”) both sent by the AP), based on the first signal (see Fig. i.e., RTS & Para’s [0006] & [0035]), by the network device (see Fig. 3 & Para’s [0006] i.e., RTS packet containing information on the duration of the following packet, [0033] i.e., CF-END frame which cancels or ends the transmission for the CFP is based on the RTS which starts the transmission in the CFP & [0035] i.e., duration specified in the received RTS used for the transmission during CFP) 

and not transmitting to the wireless device over the frequency resources after the cancellation of transmission (see Fig. 3 & Para’s [0033] i.e., CF-End frame sent by the AP which cancels transmission will not further transmit data to the wireless device & [0035])

del Prado does not disclose the claim feature of transmitting, by the network device, to at least the wireless devices the message including an indication of a cancellation of transmission, not transmitting to the wireless device over the frequency resources and using the frequency resources for a second wireless device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses transmitting, by a network device (see Fig. 14 i.e., AP), to at least the wireless devices a message including an indication of a cancellation of transmission, (see Fig. 14 i.e., CF-END message 1407, 1408, & 1409 & Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

not transmitting to the wireless device over the frequency resources (see Para [0054] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not transmitting to the wireless device in TXOP frequency resources), [0055-0056] i.e., the TXOP is truncated based on the CF-End frame & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not transmitting data to the STA during the configured TXOP in which transmission occurs)

and using the frequency resources for a second wireless device after the cancellation of transmission (see Para [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station (i.e., “second wireless device”) or the AP for its own transmission on the medium, [0055-0056] i.e., the TXOP frame is then truncated and the unused remainder of the TXOP frame is then released for access to another STA (i.e., “second wireless device”)  or AP, & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium). 

(Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END message which includes an indication of a cancellation of the transmission sent from the AP to the wireless device as disclosed in del Prado to be transmitted to a plurality of wireless devices as disclosed in the teachings of Grandhi who discloses the AP transmitting a CF-END message which includes an indication of a cancellation of the transmission to a plurality of wireless devices or stations because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message for saving unnecessary waste of TXOP resources. 

While the combination of del Prado in view of Grandhi discloses the network device transmits the CF-END message including an indication of a cancellation of the transmission for using the frequency resources for a second wireless device, (del Prado, see Para [0033] i.e., CF-END frame & Grandhi, see Para’s [0054-0067] i.e., CF-END frames), the combination of del Prado in view of Grandhi does not disclose receiving, by the network device, a second signal from the wireless device in response to the transmitted indication. However the claim feature would be rendered obvious in view of Kneckt et al. US (2007/0002782).

Kneckt discloses receiving, by the network device, a second signal from the wireless device indicating a cancellation of the terminals data transmission (see Para [0068] i.e., the terminal 1010 can inform the AP 1000 by sending a CF-END frame that it has transmitted its data. Thus, the unconsumed NAV protected time is available for other transmissions). 

(Kneckt suggests the terminal transmitting the CF-END frame to the AP informs the AP it has transmitted its data, which results in unconsumed NAV protected time being available for other transmissions (see Para [0068])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which receives the CF-END message from the network device which cancels the transmission for using the frequency resources of the TXOP for a second wireless device after the cancellation of transmission as disclosed in del Prado in view of Grandhi to send in response to the received indication, a second signal such as a CF-END frame of the wireless device for cancelling the transmission which results in using the frequency resources for a second wireless device after receiving the second signal based on the teachings of Kneckt who discloses a terminal can inform the AP that it has transmitted its data by sending a CF-END frame because the motivation lies in Kneckt that the terminal transmitting the CF-END frame to the AP informs the AP that it has transmitted its data which results in unconsumed NAV protected time being available for other transmissions.   

Regarding Claim 2, the combination of del Prado in view of Kneckt discloses the method of claim 1, but does not disclose wherein the second wireless device receives data from the network device using the frequency resources. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses wherein the second wireless device receives data from the network device using the frequency resources, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium (i.e., second wireless device will transmit/receive data with the AP during the TXOP using TXOP frequency resources)).

 (Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second device disclosed in del Prado in view of Kneckt to receive data from the network device using the frequency resources of the new TXOP protection initiated by the second device as disclosed in Grandhi because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system.

Regarding Claim 3, the combination of del Prado in view of Kneckt discloses the method of claim 1, but does not disclose wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 

(Grandhi suggests the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS (see Para [0090])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END frame message disclosed in del Prado in view of Kneckt to include an indication of an identification associated with the network device as disclosed in the teachings of Grandhi because the motivation lies in Grandhi the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS for appropriately verifying its BSSID. 

Regarding Claim 4, the combination of del Prado, in view of Grandhi, and further in view of Kneckt discloses the method of claim 1, wherein the indication of the cancellation is transmitted in a control message, (del Prado, see Para [0033] i.e., CF-END frame is a control message & Grandhi, see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system). 

Regarding Claim 6, the combination of del Prado, in view of Grandhi, and further in view of Kneckt discloses the method of claim 1 further comprising receiving a transmission, by the network device from the wireless device (del Prado, see Fig. 3 i.e., CTS & Para [0035] i.e., CTS transmission from STA1,1 to AP1), in response to the transmitted first signal (del Prado, see Fig. 3 i.e., RTS & Para [0035]) and in response to receiving the transmission (del Prado, see Fig. 3 i.e., RTS & Para [0035]), the -3-7372592.1Applicant: Intellectual Ventures I LLCApplication No.: 16/908,044network device transmits the data, (del Prado, see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1).
 
Regarding Claim 7, del Prado discloses an apparatus (see Fig. 3 i.e., source AP1) comprising: a processor (see Fig. 3 i.e., AP1 includes a processor & Para [0014]); and a memory having instructions (see Para [0014] i.e., machine-readable medium having instructions stored thereon); stored thereon that, when executed by the processor (see Para [0014]), cause the apparatus (see Fig. 3 i.e., source AP1) to: transmit a first signal (see Fig. 3 i.e., RTS & Para [0035] i.e., RTS may be a first signal transmitted by AP1 to STA1,1) to a wireless device (see Fig. 3 i.e., Destination Sta 1,1) indicating that the network device (see Fig. 3 i.e., source AP1) is to transmit for a transmission duration over frequency resources (see Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0028] i.e., A Contention Free Period Repetition interval (CFPRI) is the duration of a super-frame (i.e., super-frame includes “frequency resources”) comprised of the CFP and the CP, [0033-0034] i.e., Under the PCF access scheme, the transmission time is divided into super-frames(i.e., super-frame includes “frequency resources”), where each super-frame is composed of a Contention Free Period (CFP) (i.e., “transmission duration”) and a Contention Period (CP) & [0035] i.e., Fig. 3 shows the exchange of the RTS/CTS frames during a CFP as described in the preceding paragraph. As shown in Fig. 3, AP1 transmits an RTS (i.e., “first signal”) to the STA 1,1 to which the STA 1,1 responses with a CTS)

Transmit data (see Fig. 3 i.e., “Data” from AP1) to the wireless device (see Fig. 3 i.e., Destination STA 1,1) over the frequency resources in response to the transmitted signal (see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0006] i.e., transmitting node sends its packet following RTS, [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1 during CFP included in super frame (i.e., “frequency resources”)).

Receive an acknowledgement (see Fig. 3 i.e., ACK from STA1,1) from the wireless device (see Fig. 3 i.e., Destination Sta 1,1) in response to the transmitted data (see Fig. 3 i.e., ACK from STA1,1 & Para’s [0006] i.e., the receiving node sends an acknowledgement (ACK) packet [0035] i.e., the embodiment of Fig. 3 includes ACK transmission from STA1,1 in response to “Data” from the AP1)

Transmit to at least the wireless device (see Fig. 3 i.e., Destination Sta 1,1) a message including an indication of a cancellation of transmission (see Para [0033] i.e., A CFP starts with a beacon frame and finishes with a CF-END frame (i.e., “message”) both sent by the AP), based on the first signal (see Fig. i.e., RTS & Para’s [0006] & [0035]), (see Fig. 3 & Para’s [0006] i.e., RTS packet containing information on the duration of the following packet, [0033] i.e., CF-END frame which cancels or ends the transmission for the CFP is based on the RTS which starts the transmission in the CFP & [0035] i.e., duration specified in the received RTS used for the transmission during CFP) 

and not to transmit to the wireless device over the frequency resources after the cancellation of transmission (see Fig. 3 & Para’s [0033] i.e., CF-End frame sent by the AP which cancels transmission will not further transmit data to the wireless device & [0035])

del Prado does not disclose the claim feature of transmitting, by the network device, to at least the wireless devices the message including an indication of a cancellation of transmission, not transmitting to the wireless device over the frequency resources and using the frequency resources for a second wireless device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses transmitting, by a network device (see Fig. 14 i.e., AP), to at least the wireless devices a message including an indication of a cancellation of transmission, (see Fig. 14 i.e., CF-END message 1407, 1408, & 1409 & Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

not transmitting to the wireless device over the frequency resources (see Para [0054] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not transmitting to the wireless device in TXOP frequency resources), [0055-0056] i.e., the TXOP is truncated based on the CF-End frame & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not transmitting data to the STA during the configured TXOP in which transmission occurs)

and using the frequency resources for a second wireless device after the cancellation of transmission (see Para [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station (i.e., “second wireless device”) or the AP for its own transmission on the medium, [0055-0056] i.e., the TXOP frame is then truncated and the unused remainder of the TXOP frame is then released for access to another STA (i.e., “second wireless device”)  or AP, & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium). 

(Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END message which includes an indication of a cancellation of the transmission sent from the AP to the wireless device as disclosed in del Prado to be transmitted to a plurality of wireless devices as disclosed in the teachings of Grandhi who discloses the AP transmitting a CF-END message which includes an indication of a cancellation of the transmission to a plurality of wireless devices or stations because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message for saving unnecessary waste of TXOP resources. 

While the combination of del Prado in view of Grandhi discloses the network device transmits the CF-END message including an indication of a cancellation of the transmission for using the frequency resources for a second wireless device, (del Prado, see Para [0033] i.e., CF-END frame & Grandhi, see Para’s [0054-0067] i.e., CF-END frames), the combination of del Prado in view of Grandhi does not disclose receiving, by the network device, a second signal from the wireless device in response to the transmitted indication. However the claim feature would be rendered obvious in view of Kneckt et al. US (2007/0002782).

Kneckt discloses receiving, by the network device, a second signal from the wireless device indicating a cancellation of the terminals data transmission (see Para [0068] i.e., the terminal 1010 can inform the AP 1000 by sending a CF-END frame that it has transmitted its data. Thus, the unconsumed NAV protected time is available for other transmissions). 

(Kneckt suggests the terminal transmitting the CF-END frame to the AP informs the AP it has transmitted its data, which results in unconsumed NAV protected time being available for other transmissions (see Para [0068])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which receives the CF-END message from the network device which cancels the transmission for using the frequency resources of the TXOP for a second wireless device after the cancellation of transmission as disclosed in del Prado in view of Grandhi to send in response to the received indication, a second signal such as a CF-END frame of the wireless device for cancelling the transmission which results in using the frequency resources for a second wireless device after receiving the second signal based on the teachings of Kneckt who discloses a terminal can inform the AP that it has transmitted its data by sending a CF-END frame because the motivation lies in Kneckt that the terminal transmitting the CF-END frame to the AP informs the AP that it has transmitted its data which results in unconsumed NAV protected time being available for other transmissions.   

Regarding Claim 8, the combination of del Prado in view of Kneckt discloses the apparatus of claim 7, but does not disclose wherein the second wireless device receives data from the network device using the frequency resources. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

wherein the second wireless device receives data from the network device using the frequency resources, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium (i.e., second wireless device will transmit/receive data with the AP during the TXOP using TXOP frequency resources)).

 (Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second device disclosed in del Prado in view of Kneckt to receive data from the network device using the frequency resources of the new TXOP protection initiated by the second device as disclosed in Grandhi because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system.
 
Regarding Claim 9, the combination of del Prado in view of Kneckt discloses the method of claim 7, but does not disclose wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 

(Grandhi suggests the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS (see Para [0090])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END frame message disclosed in del Prado in view of Kneckt to include an indication of an identification associated with the network device as disclosed in the teachings of Grandhi because the motivation lies in Grandhi the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS for appropriately verifying its BSSID, . 
 
Regarding Claim 10, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the apparatus of claim 7, wherein the indication of the cancellation is transmitted in a control message, (del Prado, see Para [0033] i.e., CF-END frame is a control message & Grandhi, see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system).

Regarding Claim 12, the combination of del Prado, in view of Grandhi, and further in view of Kneckt discloses the apparatus of claim 7 is further configured to receive a transmission from the wireless device (del Prado, see Fig. 3 i.e., CTS & Para [0035] i.e., CTS transmission from STA1,1 to AP1), in response to the transmitted first signal (del Prado, see Fig. 3 i.e., RTS & Para [0035]) and in response to receiving the transmission (del Prado, see Fig. 3 i.e., RTS & Para [0035]), transmits the data, (del Prado, see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1).

 Regarding Claim 13, del Prado discloses a non-transitory (see Para [0014]), computer-readable medium having instructions (see Para [0014]) stored there-on for cancellation of a transmission (see Para [0033]) performing, the instructions comprising: 

Instructions for transmitting a first signal (see Fig. 3 i.e., RTS & Para [0035] i.e., RTS may be a first signal transmitted by AP1 to STA1,1) to a wireless device (see Fig. 3 i.e., Destination Sta 1,1) indicating that the network device (see Fig. 3 i.e., source AP1) is to transmit for a transmission duration over frequency resources (see Para’s [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0028] i.e., A Contention Free Period Repetition interval (CFPRI) is the duration of a super-frame (i.e., super-frame includes “frequency resources”) comprised of the CFP and the CP, [0033-0034] i.e., Under the PCF access scheme, the transmission time is divided into super-frames(i.e., super-frame includes “frequency resources”), where each super-frame is composed of a Contention Free Period (CFP) (i.e., “transmission duration”) and a Contention Period (CP) & [0035] i.e., Fig. 3 shows the exchange of the RTS/CTS frames during a CFP as described in the preceding paragraph. As shown in Fig. 3, AP1 transmits an RTS (i.e., “first signal”) to the STA 1,1 to which the STA 1,1 responses with a CTS)
Instructions for transmitting data (see Fig. 3 i.e., “Data” from AP1) to the wireless device (see Fig. 3 i.e., Destination STA 1,1) over the frequency resources in response to the transmitted signal (see Fig. 3 i.e., AP1 transmits “Data” to the STA1,1 & Para’s [0006] i.e., transmitting node sends its packet following RTS, [0026] i.e., A “Contention Free period (CFP)” (i.e., “transmission duration”) is a time period during which frame exchanges occur without intra-BSS contention, [0033-0034] i.e., transmission occurs in the CFP over frequency resources in the super-frame, & [0035] i.e., Fig. 3 transmission between STA1,1 and AP1 following the RTS/CTS exchange includes “Data” transmitted from AP1 to STA1,1 during CFP included in super frame (i.e., “frequency resources”)).

Instructions for receiving an acknowledgement (see Fig. 3 i.e., ACK from STA1,1) from the wireless device (see Fig. 3 i.e., Destination Sta 1,1) in response to the transmitted data (see Fig. 3 i.e., ACK from STA1,1 & Para’s [0006] i.e., the receiving node sends an acknowledgement (ACK) packet [0035] i.e., the embodiment of Fig. 3 includes ACK transmission from STA1,1 in response to “Data” from the AP1)

Instructions for transmitting to at least the wireless device (see Fig. 3 i.e., Destination Sta 1,1) a message including an indication of cancellation of a transmission (see Para [0033] i.e., A CFP starts with a beacon frame and finishes with a CF-END frame (i.e., “message”) both sent by the AP), based on the first signal (see Fig. i.e., RTS & Para’s [0006] & [0035]), by the network device (see Fig. 3 & Para’s [0006] i.e., RTS packet containing information on the duration of the following packet, [0033] i.e., CF-END frame which cancels or ends the transmission for the CFP is based on the RTS which starts the transmission in the CFP & [0035] i.e., duration specified in the received RTS used for the transmission during CFP) 

And instructions for not transmitting to the wireless device over the frequency resources after the cancellation of transmission (see Fig. 3 & Para’s [0033] i.e., CF-End frame sent by the AP which cancels transmission will not further transmit data to the wireless device & [0035])

del Prado does not disclose the claim feature of transmitting, by the network device, to at least the wireless devices the message including an indication of cancellation of a transmission, not transmitting to the wireless device over the frequency resources and using the frequency resources for a second wireless device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses transmitting, by a network device (see Fig. 14 i.e., AP), to at least the wireless devices a message including an indication of a cancellation of transmission, (see Fig. 14 i.e., CF-END message 1407, 1408, & 1409 & Para’s [0006] i.e., A station receiving a CF-End frame with the basic service set ID (BSSID) of the BSS, to which the station is associated, will reset its NAV value to 0. This resets any medium protection/reservation currently existing (i.e., CF-End frame is an indication of a cancellation of transmission during the transmission duration such as the configured TXOP because the TXOP in which transmission occurs, is truncated or cancelled based on the CF-End frame), [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (i.e., cancellation of transmission during the TXOP), [0053], [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, [0055-0056] i.e., The AP notifies the other STA’s in all modes using multiple CF-End frames in the respective modes. The TXOP remainder is then released & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations to access the medium & [0068] i.e., The multiple CF-End frames that are sent by the AP).

not transmitting to the wireless device over the frequency resources (see Para [0054] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium (i.e., not transmitting to the wireless device in TXOP frequency resources), [0055-0056] i.e., the TXOP is truncated based on the CF-End frame & [0058-0067] i.e., “releasing protected TXOP” which is based on the CF-End frame, results in not transmitting data to the STA during the configured TXOP in which transmission occurs)

and using the frequency resources for a second wireless device after the cancellation of transmission (see Para [0013] i.e., A need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, [0054] i.e., The AP responds with multiple CF-End frames 1407-1409 in all modes. Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station (i.e., “second wireless device”) or the AP for its own transmission on the medium, [0055-0056] i.e., the TXOP frame is then truncated and the unused remainder of the TXOP frame is then released for access to another STA (i.e., “second wireless device”)  or AP, & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium). 

(Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END message which includes an indication of a cancellation of the transmission sent from the AP to the wireless device as disclosed in del Prado to be transmitted to a plurality of wireless devices as disclosed in the teachings of Grandhi who discloses the AP transmitting a CF-END message which includes an indication of a cancellation of the transmission to a plurality of wireless devices or stations because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system, where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message for saving unnecessary waste of TXOP resources. 

While the combination of del Prado in view of Grandhi discloses the network device transmits the CF-END message including an indication of a cancellation of the transmission for using the frequency resources for a second wireless device, (del Prado, see Para [0033] i.e., CF-END frame & Grandhi, see Para’s [0054-0067] i.e., CF-END frames), the combination of del Prado in view of Grandhi does not disclose receiving, by the network device, a second signal from the wireless device in response to the transmitted indication. However the claim feature would be rendered obvious in view of Kneckt et al. US (2007/0002782).

Kneckt discloses receiving, by the network device, a second signal from the wireless device indicating a cancellation of the terminals data transmission (see Para [0068] i.e., the terminal 1010 can inform the AP 1000 by sending a CF-END frame that it has transmitted its data. Thus, the unconsumed NAV protected time is available for other transmissions). 

(Kneckt suggests the terminal transmitting the CF-END frame to the AP informs the AP it has transmitted its data, which results in unconsumed NAV protected time being available for other transmissions (see Para [0068])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wireless device which receives the CF-END message from the network device which cancels the transmission for using the frequency resources of the TXOP for a second wireless device after the cancellation of transmission as disclosed in del Prado in view of Grandhi to send in response to the received indication, a second signal such as a CF-END frame of the wireless device for cancelling the transmission which results in using the frequency resources for a second wireless device after receiving the second signal based on the teachings of Kneckt who discloses a terminal can inform the AP that it has transmitted its data by sending a CF-END frame because the motivation lies in Kneckt that the terminal transmitting the CF-END frame to the AP informs the AP that it has transmitted its data which results in unconsumed NAV protected time being available for other transmissions.   

Regarding Claim 14, the combination of del Prado in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, but does not disclose wherein the second wireless device receives data from the network device using the frequency resources. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses wherein the second wireless device receives data from the network device using the frequency resources, (see Para’s [0054] i.e., TXOP frame 1406 is released to the medium, and a new TXOP protection process can commence, initiated by another station or the AP for its own transmission on the medium & [0055] i.e., The TXOP frame 1506 is then truncated and the unused remainder of the TXOP frame 1506 is then released for access to another STA & [0058-0067] i.e., The following are additional examples of conditional cases (individually or in combination), where this embodiment for releasing protected TXOP (i.e., “cancellation of a transmission during the transmission duration”) is applicable…AP just recovered the medium, and can send CF-End frames to allow stations (i.e., “second wireless device”) to access the medium (i.e., second wireless device will transmit/receive data with the AP during the TXOP using TXOP frequency resources)).

 (Grandhi suggests a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system (see Para [0013]), where the unused remainder of the TXOP frame is then released for access to another STA based on the CF-END message (see Para’s [0054-055] i.e., Once all CF-end frames are sent, the unused portion of the TXOP frame 1406 is released to the medium, and a new TXOP protection can commence, initiated by another station or the AP for its own transmission on the medium & [0063])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second device disclosed in del Prado in view of Kneckt to receive data from the network device using the frequency resources of the new TXOP protection initiated by the second device as disclosed in Grandhi because the motivation lies in Grandhi that a need exists to provide MAC signaling to relinquish the remaining unused TXOP to the system.

Regarding Claim 15, the combination of del Prado in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, but does not disclose wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device. However the claim feature would be rendered obvious in view of Grandhi et al. US (2007/0171858).

Grandhi discloses wherein the indication of the cancellation is transmitted with an indication of an identification associated with the network device, (see Para’s [0006] i.e., CF-End frame with the basic service set ID (BSSID) of the BSS & [0090] i.e., BSSID in the CF-End frame) 

(Grandhi suggests the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS (see Para [0090])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CF-END frame message disclosed in del Prado in view of Kneckt to include an indication of an identification associated with the network device as disclosed in the teachings of Grandhi because the motivation lies in Grandhi the STA receiving the CF-END frame updates its NAV by verifying that the BSSID corresponds to its BSS for appropriately verifying its BSSID. 

Regarding Claim 16, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, wherein the indication of the cancellation is transmitted in a control message, (del Prado, see Para [0033] i.e., CF-END frame is a control message & Grandhi, see Para’s [0006] i.e., CF-End Frame, which is a MAC control frame that may be sent by the AP & [0013] i.e., MAC signaling to relinquish the remaining unused TXOP to the system).

Regarding Claim 19, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the non-transitory, computer-readable medium of claim 18, wherein the duration is a network allocation vector, (del Prado, see Para’s [0006] & [0033-0035] i.e., network allocation vector (NAV) & Grandhi, see Para’s [0006] & [0052])

 Regarding Claim 20, Grandhi discloses the non-transitory, computer-readable medium of claim 13, wherein the transmission duration is a network allocation vector, (del Prado, see Para’s [0006] & [0033-0035] i.e., network allocation vector (NAV) & Grandhi, see Para’s [0006] & [0052]). 


3.	Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Prado et al. US (2003/0123405) in view of Grandhi et al. US (2007/0171858), and further in view of Kneckt et al. US (2007/0002782),  as applied to claims 1, 7, and 13 above, and further in view of Kwon US (2007/0217352).

Regarding Claims 5, 11, and 17 the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the method, apparatus, and non-transitory computer-readable medium of claims 1, 7, and 13 but does not disclose wherein the plurality of wireless devices includes wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration. However the claim feature would be rendered obvious in view of Kwon US (2007/0217352).

Kwon discloses wherein the plurality of wireless devices includes wireless devices that cannot receive a transmission from the wireless device (Kwon, see Para’s [0015] & [0036-0039] i.e., hidden node problem where a station B cannot receive the CF-end frame) that is permitted to transmit for the transmission duration, (Kwon, see Para’s [0036-0039] & [0044-0048]).

(Kwon suggests solving hidden node problem in the network (see Para [0036])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of wireless devices disclosed in del Prado in view of Grandhi, and further in view of Kneckt to include wireless devices that cannot receive a transmission from the wireless device that is permitted to transmit for the transmission duration as disclosed in Kwon because the motivation lies in Kwon for solving hidden node problem in the network.

4.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Prado et al. US (2003/0123405) in view of Grandhi et al. US (2007/0171858), and further in view of Kneckt et al. US (2007/0002782) as applied to claim 13 above, and further in view of Kwon et al. US (2006/0045048). 

Regarding Claim 18, the combination of del Prado in view of Grandhi, and further in view of Kneckt discloses the non-transitory, computer-readable medium of claim 13, but does not disclose receiving instructions for transmission, by the network device from the wireless device, in the transmission duration after the cancellation duration. However the claim feature would be rendered obvious in view of Kwon et al. US (2006/0045048).

Kwon discloses receiving instructions for transmission, by the network device from the wireless device, in the transmission duration after the cancellation duration (see Para’s [0078] & [0089] i.e., data frame is transmitted by the HT station after the sub-contention free period ends)

(Kwon suggests the transmission of the CF-end message by the AP to end the sub-contention free period even before the expiration of the sub-contention free period results in preventing the waste of channels, (see Para [0083])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the network device disclosed in del Prado in view of Grandhi, and further in view of Kneckt to include receiving instructions for transmission, by the network device from the wireless device, in the transmission duration after the cancellation duration as disclosed in Kwon because the motivation lies in Kwon that the transmission of the CF-end message by the AP to end the sub-contention free period even before the expiration of the sub-contention free period results in preventing the waste of channels

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461